It is *621ordered that the decree entered in this case on January 30, 1939, be amended by striking out the third paragraph and substituting the following:
“On consideration whereof, It is ordered, adjudged, and decreed by this Court that the decree of the said Court of Appeals affirming' the decree of the District Court of the United States for the District of Columbia dismissing the bill be, and the same is hereby, affirmed upon the grounds stated in the opinion of this Court.”
It is -further ordered that the mandate in this case be recalled and amended in accordance with this order.